 

 

ARC Group Worldwide 10-K [arcw-10k_063013.htm]

 

Exhibit 10.21

 

Lock up Agreement


September 3, 2013



ARC Group Worldwide, Inc.

810 Flightline Blvd.

Deland, Florida 32724

Facsimile: 386-736-6063

Attention: Norma Caceres

ncaceres@flomet.com

 

Re: Lock up Agreement

 

Ladies and Gentlemen:

 

The undersigned, Jason T. Young (the “Holder”) and ARC Group Worldwide, Inc.
(the “Company”) hereby agree to the terms and conditions of this Lockup
Agreement as of the date set forth above (this “Agreement”). The Holder will
comply with the following restrictions related to that certain equity grant of
145,456 shares of the Company’s Common Stock, par value $.0005 per share
(referred to herein as the “Common Stock”) to the Holder, authorized by the
Company’s Board of Directors on August 19, 2013 (such grant of the Common Stock
is referred to herein as the “Stock Grant”). 

 

The Holder will not, during the period commencing on the date hereof and ending
on the later to occur of 12:00 pm Eastern Standard Time on November 25, 2013 or
the next annual meeting of the Company’s shareholders (the “Lock up Period”),
directly or indirectly: (1) offer, assign, publicly announce the intention to
sell, sell, contract to sell, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend, or otherwise transfer or dispose of the Common Stock; (2) enter into any
swap or other agreement or arrangement that transfers, in whole or in part, any
of the economic consequences of ownership of the Common Stock (whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise); (3) vote the
shares of Common Stock; or (4) receive any payment of dividends from the
ownership of the Common Stock.

 

The Company hereby agrees to take all commercially reasonable actions to submit
to a vote of the shareholders of the Company the ratification of the Stock Grant
at the next annual meeting of the Company’s shareholders. In reliance upon the
support letter received from Brean Murray Carret Group, Inc., the owner of a
majority of the Company’s issued and outstanding Common Stock, attached hereto
as Exhibit A (the “Support Letter”), the Company fully anticipates obtaining
formal ratification of the Stock Grant responsive to the Support Letter,
provided, however and nonetheless, the Holder will not vote or participate in
any deliberations pertaining to the solicitation of Company shareholders or
voting of Company shares of Common Stock related to the submission of
ratification of the Stock Grant.

 

 

 



ARC Group Worldwide, Inc. – Lock up Agreement

 



 

Upon completion of the formalities related to the ratification of the Stock
Grant by a majority of the issued and outstanding shares of Company Common
Stock, the restrictions to the Stock Grant set forth herein shall be fully
released.

 

Any and all certificates representing the Common Stock shall bear a legend
reflecting the restrictions, limitations and matters set forth herein. Such
certificates of Common Stock subject to the Stock Grant shall be held in escrow
by counsel to the Company until the completion of formal ratification and final
disposition of the Common Stock as provided hereunder.

 

The Holder hereby represents and warrants that the Holder has full power and
authority to enter into this Agreement. The Holder further understands that this
Agreement is irrevocable and shall be binding upon the Holder’s successors and
assigns. This Agreement shall automatically terminate at the end of the Lock up
Period.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof. This Agreement constitutes the entire agreement, and supersedes all
prior agreements, of the parties hereto relating to the subject matter hereof,
and there are no written or oral terms or representations made by either party
other than those contained herein. There are no third-party beneficiaries of
this Agreement except counsel to the Company in respect of its escrow capacity
of the certificate representing the Stock Grant. This Agreement cannot be
modified, altered or amended except by a writing signed by the Company and the
Holder to which such modification, alteration or amendment applies. No waiver by
any party of any provision or condition of this Agreement at any time shall be
deemed a waiver of such provision or condition at any prior or subsequent time
or of any other provision or condition at the same or any prior or subsequent
time. If any provision contained in this Agreement is invalid, the provisions of
this Agreement shall not be rendered void but shall be deemed amended to apply
as to such maximum time and territory and to such other extent as such court may
determine or indicate to be reasonable. This Agreement may be executed in
several counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument, and may be delivered
via facsimile, “pdf” or any other mode of electronic delivery which shall be an
original for all purposes.

 

Any notice required or permitted under this Agreement shall be deemed to have
been effectively made or given if in writing and personally delivered, or sent
properly addressed in a sealed envelope postage prepaid by certified or
registered mail, or delivered by a reputable overnight delivery service, with
copy via facsimile or e-mail. Unless otherwise changed by notice given in
accordance with one of the foregoing methods of delivery, notice shall be
properly addressed to the respective address of each party set forth on the
signature page hereto.

 

[Signature Page Follows]

 

2

 



ARC Group Worldwide, Inc. – Lock up Agreement

 

 





Very truly yours,

     

/s/ Jason T. Young

 

Name: Jason T. Young

Address for Notices:

c/o Quadrant Management, Inc.

40 West 57th Street, 20th Fl.

New York, NY 10019

Facsimile: 212-231-3939

     

 

  Acknowledged and Agreed:

 

ARC Group Worldwide, Inc.

 



      By:

/s/ Norma Caceres

  Name: Norma Caceres   Title: Chief Financial Officer     Address for Notices:
    ARC Group Worldwide, Inc.     810 Flightline Blvd.     Deland, Florida 32724
    Facsimile:     Attention: Norma Caceres  

 

 



 

 